Citation Nr: 0002445	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  93-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1991 and May 1992 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, that denied a total rating based upon 
individual unemployability due to service-connected 
disability and reduced the evaluation for the veteran's PTSD 
from 70 percent to 50 percent disabling, effective August 1, 
1992, respectively.  

The appeal was remanded by the Board in November 1994.  

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
the subject of the remand portion of this decision. 


FINDINGS OF FACT

1.  The issue of entitlement to restoration of a 70 percent 
rating for PTSD is plausible and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal with respect to this issue has been obtained.  

2.  A February 1991 RO decision granted a 70 percent 
evaluation for PTSD, effective August 1, 1990.

3.  A May 1992 RO decision reduced that evaluation to 
50 percent on the basis of one examination that does not 
demonstrate improvement in the veteran's PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to restoration of a 70 percent 
evaluation for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for restoration of a 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.13, Part 4, Diagnostic 
Code 9411 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for restoration is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The report of an August 1990 VA psychiatric examination 
reflects that the veteran reported frequent anxiety attacks 
and nightmares.  He reported having no friends.  The examiner 
commented that the veteran was socially and occupationally 
impaired.  The diagnosis was PTSD.  

The veteran was admitted to a VA medical facility for one 
week in December 1990 and January 1991 for exacerbation of 
anxiety and depression, described as moderate to mild.  He 
was discharged on medication, with a guarded prognosis, when 
his depression and anxiety appeared under good control.  The 
diagnosis was dysthymic disorder with anxiety.

The veteran was seen in triage at a VA mental health clinic 
in June 1991 for prolonged depression.  He failed to attend a 
scheduled orientation group/intake interview and was 
discharged from the clinic's rolls eight days later.

The report of an October 1991 VA fee-basis psychiatric 
examination reflects that the veteran reported considerable 
anxiety along with insomnia and described he was very 
depressed.  He reported suicidal thoughts.  On mental status 
examination he was alert and oriented.  His affect was 
appropriate.  His mood was tense.  There was no pressure of 
speech or flight of ideas.  His ability to concentrate was 
fair and cognitive functioning was intact.  No psychotic 
process was noted and his memory was within normal limits.  
Insight and judgment were fair.  The impression was PTSD, 
moderate to severe.  

On the basis of the above a December 1991 RO decision 
proposed to reduce the 70 percent evaluation assigned for the 
veteran's PTSD.  A personal hearing was subsequently held.  A 
May 1992 RO decision reduced the evaluation for the veteran's 
service-connected PTSD from 70 percent to 50 percent.

The veteran's service-connected PTSD has been rated under the 
provisions of Diagnostic Code 9411.  Prior to November 7, 
1996, Diagnostic Code 9411 provided that a 50 percent 
evaluation would be assigned for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired or where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
would be assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in an disability 
has actually occurred, but also that improvement in a 
disability actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  The burden of proof is on VA to establish that a 
reduction is warranted by a preponderance of the evidence.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

At the time of the May 1992 reduction from 70 to 50 percent, 
the recent evidence of record consisted of 1991 VA 
psychiatric treatment reports, the veteran's testimony and 
the report of the October 1991 VA fee-basis psychiatric 
examination.  It was incumbent upon VA to demonstrate 
improvement prior to the rating decision.  After the fact 
justification of a past error cannot make right that which 
was already wrong.  Bentley v. Derwinski, 1 Vet. App. 28, 31 
(1990).  The 1991 VA psychiatric treatment reports and report 
of the October 1991 VA fee-basis psychiatric examination 
reflect that the veteran continued to report similar symptoms 
as he had expressed at the time of the August 1990 VA 
examination.  Further, the examiner concludes that the 
veteran's PTSD was moderate to severe.  As indicated severe 
impairment due to PTSD under Diagnostic Code 9411 prior to 
November 7, 1996, would warrant a 70 percent evaluation.  

With consideration that the October 1991 psychiatric 
examination continued to characterize the veteran's PTSD as 
exhibiting a range of symptoms including severe, as well as 
the veteran's continued reporting of symptoms similar to 
those reported prior to the decision granting him a 
70 percent evaluation, the Board concludes that there is not 
a preponderance of the evidence that indicates that there was 
actual improvement in the veteran's service-connected PTSD 
prior to the May 1992 RO reduction.  Therefore, the 
70 percent evaluation should not have been reduced and 
restoration is warranted.  


ORDER

Restoration of the 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

The December 1991 RO decision denying total disability 
compensation based upon individual unemployability due to 
service-connected disability refers to the veteran's school 
attendance under vocational rehabilitation.  The Board's 
November 1994 remand requested that the veteran's complete 
vocational rehabilitation and counseling folders be 
associated with the claims folder.  The record does not 
indicate that this has been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should obtain the veteran's 
complete vocational rehabilitation and 
counseling folders, and associate these 
records with the claims folder.

2.  The RO should then readjudicate the 
issue remaining on appeal with 
consideration of restoration of a 70 
percent rating for PTSD granted in the 
decision above.  If any decision remains 
adverse to the veteran, for which a 
notice of disagreement has been filed, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

